Case: 18-11619      Document: 00515126520         Page: 1    Date Filed: 09/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                      No. 18-11619                   September 20, 2019
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


              Plaintiff - Appellee

v.

GARY MICHAEL BEACH,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-472-1


Before WIENER, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Defendant Gary Beach was charged with seven counts of making false
statements under 18 U.S.C. § 152(2) and (3) related to statements he made
regarding his Chapter 7 bankruptcy case. A jury convicted him on four counts
and acquitted him on three. Beach appeals his convictions, challenging the
sufficiency of the evidence on each conviction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11619     Document: 00515126520   Page: 2   Date Filed: 09/20/2019



                                No. 18-11619
         We have reviewed the briefs, the applicable law, and the relevant
portions of the record. We AFFIRM the judgment of the district court,
essentially for the reasons explained in the district court’s August 3, 2018
order.




                                      2